.   -




                              ~A~~O~~'EYGENEILAL
                                        OF      TEXAS
                                       AUSTIN    11. -
           ‘IYILL    WILSON
        A--G-                        August 22,    1960

           Honorable Jimmy Morris         Oplnlon No. Ww-910
           County Attorney
           Navarro County                 Re:    Does Article 2135,
           Corsicana, Texas                      Vernon's Civil Stat-
                                                 utes, relating to
                                                 jury service apply to
                                                 members of the Grand
           Dear Mr. Morris:                      Jury Panel?
                In your letter requesting an opinjon from this office
           you ask whether Article 2135, Vernon's Civil Statutes, as
           amended, applies to members of the Grand Jury Panel.
                    You state In your letter that:
                         "No where in the Code of Criminal Pro-
                    cedure is there a provision for excuses for
                    members of the Grand Jury Panel. . . .'
                Article 339, Vernon's Code of Criminal Procedure, sets
           out the qualifications of a grand juror. Article 352 of the
           Code of Criminal Procedure provides that the court shall
           prcceed to teat the qualifications of those summoned to serve
           as grand jurors. Article 356 provldeathat the court may
           excuse those persons summoned who do not possess the necessary
           qual?flcations.
                Under Article 356, Vernon's Code of Criminal Procedure,
           it has been held that a court may excuse from service on the
           grand jury citizens whose reasons as presented to the court
           appeal to his sound discretion and are such,as to justify his
           action. Rob~insonv. State, 244 S.W. 599 (Tex. Grim. 19.12).
                Article 2135, Vernon's Civil Statutes, applies to exemp-
           tions and not to excuses. It provides in part that:
                         "All competent jurors are liable to
                    jury tervice, except the following persons:
                    . . .
Honorable Jimmy Morris, page 2 (WW-910)


     Then follows a list of those persons who are exempt
from jury service.
     It is well settled that those persons ,exempt from jury
service under Article 2135, Vernon's Civil Statutes, are
not disqualified from grand jury service, but that the exemp-
tion is a personal privilege to be claimed or waived by them,
and that it Is only when they claim their exemption that they
are entitled to be released from grand ury service. Owens
v. State, 8 S.W. 658 (Tex. Ct. App.~l884 ); Edgar v. State,
127      1053 (Tex. Crlm. 1910); 20-B Tex. vd
Jury, Section 12.
     Section 3, 39 Tex. Jur. "Statutes," p. 12, reads in
part as follows:
          9,
           . . . Nor is it necessarily essential that
     a given provision be placed in a particular code
     in order that it may be effective; on the con-
     trary an article of the Penal Code may Impose a
     civil duty, or the Civil Statutes may contain pro-
     visions governing the trial of~both civil and
     criminal cases. . . .It
     Further, Article 336 of the Code of Criminal Procedure
states in part:
          " . . . The clerk shall furnish . . . 'the
     names of those appearing from the records of
     the court to be exempt or disqualified from
     serving eon the jury . . .n,,(Emphasis added)
     Inasmuch as the word ekempt was used in the above statute
and Is not mentioned further In the Code of Criminal Procedure,
and in view of the other statutes and cases cited above, it
is the opinionof this office that Article 2135, Vernon's
Civil Statutes, does apply to members of a grand jury panel.

                        SUMMARY
         Under Article~356, Vernon's Code of Criminal
         Prokedure, a'court may excuse from grand jury
         service citizens whose reasons appeal to his
         sound discretion. Those persons classified
         as exempt under Article 2135, Vernon's Civil
Honorable Jimmy Morris, page 3 @W-910)



      Statutes, are entitled to be released from
      grand jury service If they claim their exemp-
      tion.

                             Yours very truly,
                             WILL WILSON
                             Attorney General of Texas




MJS:mm:ms                          Assistant



APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
C. Dean Davis
Riley Eugene Fletcher
Phocion S. Park III
Iola B. Wilcox
$IEWED  FOR THE ATTORNEY GENERAL
  : Houghton Brownlee, Jr.